Citation Nr: 1223385	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-29 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of neck injury.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for coronary artery disease.  

4.  Entitlement to an increased rating for residuals, fracture, right third metatarsal, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in October 2008.  The Veteran requested a Board hearing which was scheduled in November 2009; however, he failed to appear.

On January 5, 2007, the Veteran underwent a Kalish bunionectomy and shortening osteotomy of the second metatarsal, right foot.  In a February 26, 2007 submission from the Veteran's representative, it was indicated that the Veteran could not work at the time due to his foot.  This could be construed as a claim for a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2011)  and is referred to the RO for appropriate action.  

In the May 2007 notice of disagreement, the Veteran asserted that his diabetes mellitus and coronary artery disease are due to medication prescribed by VA physicians.  This could be construed as a claim pursuant to 38 U.S.C.A. § 1151 (West 2002) and is referred to the RO for appropriate action.   

The issue of entitlement to an increased rating for residuals, fracture, right third metatarsal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in 

Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a June 1976 RO decision, entitlement to service connection for neck disability was denied.  

2.  Additional evidence received since the RO's June 1976 decision which denied entitlement to service connection for neck disability is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for neck disability.

3.  Diabetes mellitus, type II, was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.

4.  Coronary artery disease was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The June 1976 RO decision is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 19.118, 19.153 (1976); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received since the RO's June 1976 decision denying entitlement to service connection for neck disability, and the claim of service connection for neck disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Coronary artery disease was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In September 2006, a VCAA letter was issued to the Veteran with regard to his claim to reopen entitlement to service connection for neck disability, and in December 2006, a VCAA letter was issued to the Veteran with regard to his service connection claims for diabetes mellitus and coronary artery disease.  Such letters predated the April 2007 AOJ decision.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim to reopen, claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the VCAA letters, the claims were again adjudicated in the June 2008 statement of the case.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA medical records, private treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board has not requested a VA examination and opinion with regard to the new and material claim, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the diabetes mellitus and coronary artery disease service connection claims but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the diabetes mellitus and coronary artery disease issues because as will be discussed in detail below, the evidence does not establish credible evidence that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology with regard to these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the new and material and service connection issues on appeal.  

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In June 1976, the RO denied entitlement to service connection for left knee disability.  Such decision is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 19.118, 19.153 (1976); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service connection for neck disability was received in September 2006, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1972, the Veteran filed a claim of service connection for neck disability.  He asserted that he sprained his neck in 1970.  Service treatment records are negative for a neck injury, and his March 1971 separation examination reflects that his 'upper extremities' and 'spine, other musculoskeletal' were clinically evaluated as normal.  

In October 1972, the RO sent a letter to the Veteran requesting medical evidence pertaining to a neck disability.  In an October 1972 statement, the Veteran asserted that he injured his neck in 1970 at Ft. Greeley, Alaska.  As the Veteran did not submit any medical evidence, it appears that his claim was deemed abandoned.  

In July 1974, the Veteran filed a claim of service connection for neck disability, asserting that he injured his neck at the weather testing station in Alaska in 1970.  He was scheduled for a VA examination in September 1974; however, he failed to appear.  Based on his failure to appear, his claim was denied in December 1974.  

In January 1976, the Veteran underwent a VA examination.  It was noted by the examiner that in 1970, the Veteran sustained a fracture to his neck by a fall.  He complained of occipital headaches almost daily - a pressure feeling.  He also has occasional blurred vision.  Upon neurological examination, the examiner diagnosed residuals, cervical fracture, mild.  

In a June 1976 rating decision, the RO stated that service records including separation examination do not show treatment for neck and head injury.  The RO determined that residuals of neck injury diagnosed by VA examiner is not shown to be related to any incident in service.  A head injury is not shown in service or since.  The Veteran did not file a notice of disagreement, thus the June 1976 RO decision is final.  38 U.S.C.A. § 7105.  

In September 2006, the Veteran filed a claim to reopen entitlement to service connection for neck disability.  He asserted that he sustained an injury to the neck in 1969 at Ft. Greeley.  He asserted that he was taken to the infirmary and given x-rays and a neck brace which he wore for two weeks.  

A July 2007 VA outpatient treatment record reflects complaints of neck pain.  

The Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  Moreover, the Veteran's lay statements and testimony are cumulative and redundant of the statements already of record.  In support of his original claim of service connection, the Veteran asserted that he sprained his neck while stationed at Ft. Greeley, and in support of his claim to reopen he asserts that he injured his neck while stationed at Ft. Greeley.  In his notice of disagreement, he asserted that he was injured in a fall; however, this assertion was already contained in the January 1976 VA examination report.  Again, such statements are essentially cumulative and redundant of the previous lay statements of the Veteran that he injured his neck during service, that were already of record at the time of the June 1976 RO decision.  In the June 1976 RO decision, such assertions, and the diagnosis of residuals of cervical fracture, were outweighed by the lack of a neck injury documented in service treatment records or separation examination.  The "new" statements continue to reiterate the assertion that the Veteran sustained an injury to the neck during service; this, despite the fact that service treatment records do not support such assertion.  

The Board acknowledges the treatment records associated with the claims folder which reflect continued complaints of neck pain.  The additional records, however, do not provide an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The new evidence received in support of the claim to reopen, to include lay statements and VA outpatient treatment records, does not show that any neck disability is etiologically due to service.  There has been no competent medical evidence of record linking the Veteran's neck disability to a neck injury incurred in service.  The Veteran has not submitted any medical evidence to that effect.  While the Veteran is competent to report his symptoms, the etiology of any neck disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

What is necessary to reopen the Veteran's claim of service connection for neck disability is medical evidence suggesting a link between the claimed disability and his service.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for neck disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 2006, the Veteran filed claims of service connection for diabetes mellitus and coronary artery disease.  He asserted that these conditions were caused by medications prescribed by VA physicians; however, the claims were adjudicated on a direct basis.  As detailed, the Veteran's claims pursuant to § 1151 have been referred to the RO for appropriate action.  Thus, while the Board will review the Veteran's claims on a direct basis, in fact the Veteran is not asserting that his diabetes mellitus and coronary artery disease are due to service, manifested therein, or manifested within the presumptive period.

Service treatment records are negative for diabetes mellitus and coronary artery disease.  On a March 1971 Report of Medical Examination performed for separation purposes, his chest x-ray was negative, and urinalysis, albumin, sugar and serology were negative.  His 'lungs and chest' and 'heart' were clinically evaluated as normal.  On a March 1971 Report of Medical History completed by the Veteran for separation purposes, the Veteran checked the 'Yes' boxes for 'palpitation or pounding heart' and 'pain or pressure in chest' but no diagnosis was rendered.  

The Board notes that while the Veteran had 11 months, 16 days of service during the Vietnam War and that he is in receipt of the National Defense Service Medal, he did not have service in Vietnam.  He served in the United States Army - Alaska.  Thus, the herbicide regulations are not for application.  38 U.S.C.A. 1116.  

An October 1994 VA outpatient treatment record reflects diagnoses of borderline diabetes mellitus and coronary artery disease.  Thereafter, the records reflect treatment for diabetes mellitus, and a history of coronary artery disease.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for diabetes mellitus and coronary artery disease.  As detailed, service treatment records are void of any complaints or treatment for diabetes mellitus and coronary artery disease.  It was not until in or about October 1994, over 23 years after separation from service that diagnoses of diabetes mellitus and coronary artery disease are reflected.  Thus, chronic disabilities are not shown until decades after separation from service.

The lack of any evidence of diabetes mellitus and coronary artery disease for decades after separation from service; the fact that he did not claim 

compensation until over 35 years after service; and, the fact that he is not actually asserting that these conditions are directly due to service, weighs against the claims.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has given consideration to the lay contentions of the Veteran; however, as detailed the Veteran has not specifically asserted that his diabetes mellitus and coronary artery disease are directly due to service.  Rather, he has offered statements that his diabetes mellitus and coronary artery disease are due to medications prescribed by VA physicians which will be considered in his § 1151 claim.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's diabetes mellitus and coronary artery disease are causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has not been received to reopen the claim of service connection for residuals of neck injury, and the claim is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for coronary artery disease is denied.  



REMAND

Residuals, fracture right third metatarsal

In October 2006, the Veteran underwent a VA examination to assess the severity of his right foot disability.  However, in January 2007, the Veteran underwent Kalish bunionectomy and shortening osteotomy of the second metatarsal, right foot.  In light of undergoing surgery and the over five year period that has passed since the last VA examination, the Veteran should be afforded another VA examination to assess the severity of his right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

On Remand, updated treatment records from the Wichita VA Medical Center (VAMC) should be associated with the claims folder from May 20, 2008.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA treatment records from the Wichita VAMC should be associated with the claims folder from May 20, 2008.  

2.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to assess his disability of the right foot.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examination report should comply with all AMIE protocols for rating foot disabilities.  The examiner should comment on whether the severity of the Veteran's right foot disability is moderate, moderately severe, or severe in nature.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

3.  After completion of the above, review the expanded record and readjudicate entitlement to an increased rating.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


